DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on July 27, 2022 are acceptable.
Allowable Subject Matter
Claims 1-19 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-19 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “forming a plurality of insulating materials on a silicon substrate; forming a trench in the plurality of insulating materials, wherein the trench exposes a surface of the silicon substrate; depositing a layer of polysilicon along sidewalls of the trench to form polysilicon sidewalls; filling the trench with oxide; forming a metal layer above the trench; and forming a mono-crystalline channel for the plurality of NAND memory cells by: applying a voltage between the silicon substrate and the metal layer to cause the polysilicon sidewalls to melt; and enabling the melted polysilicon sidewalls to recrystallize into the mono- crystalline channel” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. Also, the prior art of record does not teach “forming a plurality of alternating layers of metal and oxide on a silicon substrate; forming a trench in the plurality of alternating layers of the metal and oxide, the trench exposing a surface of the silicon substrate; depositing a first layer of oxide, a second layer of oxide, and a third layer of oxide along sidewalls of the trench, depositing a layer of polysilicon along sidewalls of the trench and adjacent the first layer of oxide in the trench thereby to form polysilicon sidewalls; Docket No. SYNOP072US/3462US025 Application No. 17/139,823filling the trench with oxide; forming a metal layer above the trench; and forming a mono-crystalline channel for the plurality of NAND memory cells by: applying a voltage between the silicon substrate and the metal layer to cause the polysilicon sidewalls to melt; and enabling the melted polysilicon sidewalls to recrystallize into the mono- crystalline channel” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.                                                                                                                                                                                                   
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        July 30, 2022